               Case:19-00835-jtg        Doc #:13 Filed: 03/07/19      Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                ___________________

IN RE:
                                                                Case No.: 19-00835-jtp
DIE TECH SERVICES, INC., a Michigan
                                                                (Chapter 11)
corporation,
                                                                Hon. John T. Gregg
                           Debtor.                      /

                      NOTICE OF APPEARANCE OF COUNSEL AND
                         DEMAND FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that Maria Mariano Guthrie of Carlile Patchen & Murphy LLP

is hereby appearing on behalf of Creditor Byline Bank, and hereby demands, pursuant to Rules

2002, 9007 and 9010 of the Bankruptcy Rules, and Section 102(1) and 342 of the Bankruptcy

Code, that all notices given or required to be given in this case and papers served or required to

be served in this case, be given to and served upon the undersigned at the following address:

                                 Maria Mariano Guthrie, Esq.
                             CARLILE PATCHEN & MURPHY LLP
                                    366 East Broad Street
                                   Columbus, Ohio 43215
                                  Telephone: (614) 628-0768
                                  Facsimile: (614) 221-0216
                                   mguthrie@cpmlaw.com

       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules as

specified above, but also includes without limitation, orders and notices of any applications,

motions, petitions, pleadings, request, complaints or demands, whether formal or informal,

whether written or oral, and whether transmitted or conveyed by mail, delivery, e-mail delivery,

electronic filing, telephone, telegraph, telex, or otherwise:

       (1) Which affect or seek to affect in any way any rights or interests of the Receiver, with
       respect to the Debtor, the Debtor’s property, the property of the Estate, or any proceeds




                                                  1
             Case:19-00835-jtg      Doc #:13 Filed: 03/07/19       Page 2 of 3



      thereof in the possession, custody or control of Byline Bank or other creditor, which
      Debtor may seek or use; or

      (2) Which require or seek to require any act, delivery of any property, payment, or other
      conduct by Byline Bank.


Dated: March 7, 2019                              CARLILE PATCHEN & MURPHY LLP


                                                  By: /s/ Maria Mariano Guthrie
                                                  Maria Mariano Guthrie
                                                  Ohio Bar No. 0068049
                                                  mguthrie@cpmlaw.com
                                                  366 East Broad Street
                                                  Columbus, Ohio 43215
                                                  Tele: (614) 628-0768
                                                  Fax: (614) 221-0216
                                                  Attorney for Byline Bank




                                             2
                     Case:19-00835-jtg   Doc #:13 Filed: 03/07/19         Page 3 of 3



                                   CERTIFICATE OF SERVICE

           Creditor has caused a copy of this Notice to be served on: (i) the Office of the United
  States Trustee for the Western District of Michigan; (ii) each of Debtor's secured creditors; and
  (iii) the twenty largest unsecured creditors of the Debtor as disclosed on the Debtor's schedule
  filed pursuant to B.R. 1007(d). In light of the nature of the relief requested, the Creditor submits
  that no further notice is required.




                                                        /s/ Maria Mariano Guthrie
                                                        Maria Mariano Guthrie (0068049)




KDN/KDN/01255612.1
027982.000015
                                                   3
